           Case 1:19-cv-00873-ADA Document 53 Filed 01/07/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION


NEODRON LTD.,

                      Plaintiff,                    Case No. 1:19-cv-00873-ADA

               v.

HP INC.,
                      Defendant.



                                            ORDER

       Before the Court is Plaintiff Neodron Ltd.’s (“Neodron”) Stipulated Motion to Dismiss

with Prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. Accordingly, the

Court hereby DISMISSES WITH PREJUDICE Neodron’s Amended Complaint filed in this

action. Each party shall bear its own costs, expenses and attorneys’ fees.



         January 7, 2021
Dated: ______________________                         ______________________________
                                                      ALAN D. ALBRIGHT
                                                      United States District Judge




                                                1
